[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The petitioner, 34 years of age at the time, was convicted of the following crimes after a trial by jury:
Sexual Assault, 1st Degree C.G.S. Sec. 53a-70(a)
Assault 3rd degree on a
Victim over 60 years of age C.G.S. Sec. 53a-61a(a)
Unlawful Restraint, 1st Degree C.G.S. Sec. 53a-95(a)
He was sentenced to a term of twenty years for the sexual assault and consecutive one year terms for each of the remaining Counts, for a total effective sentence of 22 years.
The 67 year old victim in this case was abducted as she was getting out of her car at her condominium complex, dragged across a street, down an embankment and forced to perform oral sex on the petitioner. He was 32 years old at the time of the offense.
To state that these crimes were repulsive, repugnant and heinous is to state the obvious. It is also obvious that the petitioner is a dangerous person from whom the public requires protection.
He was referred to a sex offender program and a counselor found him to be a "very frightening" individual and totally unacceptable to their program. His ex wife has described him as physically and sexually abusive toward her and physically abusive toward her sons.
Before this Division the petitioner expressed only that he was not guilty of the offense. We point out that we cannot retry the case and that we review the judgment only so far as it relates to the sentence or commitment imposed. See Connecticut General Statutes Section 51-196.
Under the circumstance of this case which include the violent and despicable nature of the crimes, the dangerous character of the offender, the need to protect the public, and the deterrent, rehabilitative prospects, isolative and denunciatory purposes for which a sentence is intended, the Division finds the sentence is neither disproportionate, nor inappropriate. It is affirmed. CT Page 264
KLACZAK, J. PURTILL, J. NORKO, J.
Purtill, Klaczak and Norko, J.s, participated in this decision.